Citation Nr: 1205371	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from August 1954 to August 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating, and also denied service connection for tinnitus.  The Veteran testified at a Board videoconference hearing in December 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the December 2011 Board hearing, the Veteran testified that his hearing loss had become more severe since the last VA examination.  He also testified that he suffered from tinnitus and that he experienced ringing in his ears during service which has persisted over the years.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Moreover, as it appears that the basis for the RO denial of the tinnitus claim may be that the Veteran does not have tinnitus, the Board believes it appropriate to obtain medical clarification as to this issue as well. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination.  The claims file must be made available to the examiner for review in connection with the examination.  All examination reports should be reported to allow for application of VA rating criteria for hearing loss.  The examiner should also discuss whether a diagnosis of tinnitus is warranted and, if so, whether it is at least as likely as not (a 50% or higher degree of probability) that such tinnitus is causally related to noise exposure during service (such noise exposure is conceded by VA.)

2.  After completion of the above, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


